DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandl et al. (US-20180282910) in view of Savio SPA (EP-0262726, referred to hereinafter as Savio). Regarding Claims 1 and 5, Brandl et al. discloses a textile machine for producing cross-wound packages, having a plurality of workstations 4 on the two longitudinal sides of the machine and equipped with a tube magazine (encompassing 7.1,7.2,7.3,7.4) arranged at an end 3 of the machine, the tube magazine having several empty-tube transport rows 7.1,7.2,7.3,7.4, loaded with empty tubes 9 of different yarn lots (different types of sleeves as described in lines 18-22 of paragraph [0034] are construed as for different yarn lots), characterized in that the empty-tube transport system is connected control unit of the textile machine, the control unit being configured in such a way that different lot management programs are set by software (inherent in the description of the control system controlling the delivery of specific empty tubes to a specific winding station in paragraph [0034], line 18 – paragraph [0035], line 9 which would require some type of software programming to achieve the desired delivery) (Figures 1-5). Brandl et al. does not expressly disclose the several empty-tube transport rows being driven by electric motors equipped with electric drives connected to the control unit of the textile machine; and each of the empty-tube transport rows of the tube magazine has an electric drive, which is designed as an individual drive and is connected to the control unit of the textile machine.
However, Savio teaches a textile machine comprising several empty-tube transport rows 10A,10B,10C driven by electric motors 62 and loaded with empty tubes of different lots (types of winding tube 14A,14B,14C as described in lines 3-6 of Column 22 are construed as for different lots), characterized in that the empty-tube transport rows are equipped with electric drives connect to a control unit of the textile machine (inherent to control electric motors to perform the operations of sending the right type (lot) tube to a particular workstation 8 as described in Column 22, Lines 12-30), the control unit being configured in such a way that different lot management programs are set by software (inherent software programming must be present to control electric motors to perform the operations of sending the right type (lot) tube to a particular workstation 8 as described in Column 22, Lines 12-30); and each of the empty-tube transport rows of the tube magazine has an electric drive 62, which is designed as an individual drive and is connected to the control unit of the textile machine (depicted in Figure 7) (Figures 1-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the individual electric motors and drives to the empty-tube transport rows of Brandl et al. to allow the tubes to be indexed each time one is removed and then the empty space be refilled to keep a continuous supply of tubes of each type (lot) available at all time for as specific workstation.

Regarding Claim 2, Brandl et al. in view of Savio discloses the lot management programs of the control unit are set to a different number of yarn lots (Brandl: 4, Savio: 3) (Brandl: Figures 1-5, Savio: Figures 1-9).

Regarding Claim 3, Brandl et al. discloses the empty-tube transport rows of the tube magazine are assigned to a certain specifiable yarn lot by the lot management programs (inherent in the description of the control system controlling the delivery of specific empty tubes to a specific winding station in paragraph [0034], line 18 – paragraph [0035], line 9 in which the specific type of tubes are construed as different lots) (Figures 1-5).

Regarding Claim 4, Brandl et al. in view of Savio discloses the electric drives of the empty-tube transport rows are controlled by the control unit in accordance with the set lot management programs (sending specific types (lots) of tubes to specific workstations as described in Brandl et al. at paragraph [0034], line 18 – paragraph [0035], line 9 and/or Savio at Column 22, Lines 12-30) (Brandl: Figures 1-5; Savio: Figures 1-9).

Regarding Claim 8, Brandl et al. in view of Savio does not expressly disclose the electric drives for the empty-tube transport rows are designed as stepper motors.
However, Official Notice is taken that stepper motors are old and well-known motor controllable in a step-wise manner. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the drives of Brandl et la. in view of Savio stepper motors to efficiently index the empty-tube transport rows from one tube to the next tube.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandl et al. (US-20180282910) in view of Savio SPA (EP-0262726, referred to hereinafter as Savio) as applied to claims 1-5 and 8 above, and further in view of Schalfhorst (DE-19905856). Regarding Claims 6-7, Brandl et al. in view of Savio does not expressly disclose several of the empty-tube transport rows have a common electric drive, which is connected to the control unit of the textile machine; and two of the empty-tube transport rows have a common electric drive, which is connected to the control unit of the textile machine.
However, Schalfhorst teaches a textile machine comprising two empty-tube transport rows 15 have a common drive 16 connected to a control unit of a textile machine 1 (Figures 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect two of the empty-tube transport rows of Brandl et al. in view of Savio to a common drive to allow for more tubes of a particular type (lot) to be available when more of the workstations of the machines are winding that particular type (lot). 

Response to Arguments
In Applicant’s arguments filed August 8, 2022 starting on page 5, line 3 to page 5 line 17, Applicant argues the inherency argument of Brandl is not proper because it is based on a result or characteristic that may occur or present in the art due to optimization citing MPEP Section 2112 and In Re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993). Applicant's arguments have been fully considered but they are not persuasive. The inherency argument of Brandl is not based on a result or optimization but that software is inherently required for a control system. Specifically, in the control system described in paraph [0034], line 18 to paragraph [0035], line 9, a call from a particular winding station 4 is made for a particular type of sleeve 9, the sleeve is removed from a particular row 7.1 to 7.4, loaded in a carriage 8, and taken the particular winding station 4. In order for this control operation to occur, software must be present to instruct the different parts of the textile machine (winding station, empty tube row, and carriage) how to perform the operation. Applicant fails to argue that such a control system would not inherently have software and why such software would not be present. Therefore, the rejections are maintained.

In Applicant’s arguments filed August 8, 2022, starting on page 5, line 18 to page 6, line 2, Applicant argues Savio would not overcome the deficiencies of Brandl and the device of Savio is not very suitable for a textile machine producing cross-wound packages which has a plurality of workstations on both longitudinal sides of the machine. Applicant's arguments have been fully considered but they are not persuasive. First, Brandl does teach a control which inherently has software as addressed in the above paragraph. Second, Savio is merely used for teaching an electric motor for operating an empty transport row to bring a particular tube to a location for taking it to a particular winding station. Brandl already discloses a textile machine with two longitudinal sides and supplying tubes to winding stations at both longitudinal sides. Applicant does not argue what, if anything, Savio is missing. Therefore, the rejections are maintained.

In Applicant’s arguments filed August 8, 2022, starting on page 6, line 3 to page 6, line 8, Applicant argues Brandl in view of Savio and further in view of Schalfhorst does not render the claims non-obvious for the same reasons as Brandl in view of Savio does not render claim 1 non-obvious. Applicant's arguments have been fully considered but they are not persuasive. As advanced in the above paragraphs, Brandl in view of Savio does render independent claim 1 non-obvious. Therefore, absent arguments particular regarding Schalfhorst with regards to Claims 6 and 7, the rejections of Claims 6 and 7 are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/               Primary Examiner, Art Unit 3619